IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-16,351-14


                      EX PARTE ALONZO DIEGO FULLER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR-12265-J IN THE 35TH DISTRICT COURT
                              FROM BROWN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to ninety-nine years’ imprisonment. The Eleventh Court of Appeals affirmed

his conviction. Fuller v. State, No. 11-03-00093-CR (Tex. App.—Eastland Oct. 13, 2005)(not

designated for publication).

        In his present application, Applicant raises grounds challenging his conviction. This

application, however, presents a more serious question. Applicant alleges that he is actually

innocent. In support of his allegations, Applicant submitted a document purporting to be a lab
                                                                                                     2

report.

          The trial court held a habeas hearing and has found that the document presented to this Court

is fraudulent.

          The writ of habeas corpus is not to be lightly or easily abused. Sanders v. U.S., 373 U.S. 1

(1963); Ex parte Carr, 511 S.W.2d 523 (Tex. Crim. App. 1974). We find that Applicant has abused

The Great Writ by submitting false evidence. We dismiss this application and based on Applicant’s

submission of false evidence, we find that Applicant has filed a frivolous lawsuit.

          Copies of this order shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: April 11, 2018
Do not publish